The Stillwater National Bank and Trust Company
Amended and Restated
Supplemental Profit Sharing Plan and Agreement



--------------------------------------------------------------------------------



Plan and Agreement, as of December 27, 2007, amending and restating the Plan and
Agreement made as of the 12th day of December 2002, by and between Rick Green
(the “Executive”), and Stillwater National Bank and Trust Company (“Stillwater
National”).

Whereas, Stillwater National previously has established the Employee’s Profit
Sharing Plan and Trust as a qualified plan under the Internal Revenue Code of
1986, as amended.

Whereas, the amounts of the annual profit sharing contributions made by
Stillwater National to the Executive’s account in the Profit Sharing Plan as a
percentage of his Compensation may be less than the percentages payable to other
employees’ accounts under the Profit Sharing Plan by reason of provisions of the
Code applicable to such qualified plans.

Whereas, Stillwater National has established this Stillwater National Bank and
Trust Company Supplemental Profit Sharing Plan and Agreement (the “Plan”), in
order that it may make tax-deferred contributions to a plan for the benefit of
the Executive.

Now Therefore, it is mutually agreed as follows:

1. Definitions.



  (a)   “Affiliate” shall mean any “parent corporation” or “subsidiary
corporation” of Stillwater National, as such terms are defined in Section 424(e)
and (f), respectively, of the Code.



  (b)   “Beneficiary” means the person or persons selected by the Executive on a
form provided by the Company to receive the benefits provided under this Plan in
the event of the Executive’s death. The beneficiary designation may be revised
at any time and from time to time.



  (c)   “Board” shall mean the Board of Directors of Stillwater National.



  (d)   “Change in Control” shall mean any one of the following events occurring
after the date hereof as decided by the Committee:



  (1)   the acquisition of ownership, holding or power to vote more than 51% of
the total fair market value or total voting power of the stock of Stillwater
National or Southwest,



  (2)   replacement of a majority of Stillwater National’s or Southwest’s
directors during any 12-month period, where the new directors are not endorsed
by a majority of the prior Board, or



  (3)   the closing of a Transaction.

The decision of the Committee as to whether a Change in Control has occurred
shall be conclusive and binding and is to be a ministerial rather than a
discretionary decision. To constitute a Change in Control, the event must occur
with respect to Stillwater National or Southwest, whichever is (i) the entity
for which the Executive performs services at the time of the event, or
(ii) Stillwater National as the entity liable for payment under Section 4
hereof.

This definition shall be construed and applied in a manner that is consistent
with Treas. Reg. § 1.409A-3(i)(5).



  (e)   “Code” means the Internal Revenue Code of 1986, as amended.



  (f)   “Committee” shall mean the Compensation Committee of the Board.



  (g)   “Compensation” means salary, bonus, and other cash compensation,
including amounts deferred by the Executive under any and all elective deferred
compensation plans of Stillwater National and its Subsidiaries.



  (h)   “Continuous Service” shall mean the absence of any interruption or
termination of service as an Employee of Southwest or any present or future
Affiliate. Continuous Service shall not be considered interrupted in the case of
sick leave, military leave or any other leave of absence approved by Southwest
or Stillwater National or in the case of transfers between payroll locations of
Southwest or among Southwest, Stillwater National or any other Affiliate.



  (i)   “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.



  (j)   ”Good Reason” shall mean a reason for the Executive’s voluntary
termination of employment within one of the following categories, provided that
termination occurs within two years of the initial existence of the reason for
termination:



  (1)   a material reduction in Executive’s Earnings in effect immediately prior
to a Change in Control or as increased thereafter;



  (2)   the assignment of Executive without Executive’s consent to (i) a
location outside of the metropolitan statistical area (“MSA”) in which such
Executive was assigned at the date of the Change in Control, or (ii) if
Executive was not assigned in an MSA at such date, a location more than 75 miles
from the location to which Executive was assigned at the date of the Change in
Control;



  (3)   a material reduction in the authority or responsibility that Executive
had immediately prior to the Change in Control;



  (4)   a material reduction in the authority or responsibility of the person or
group to whom the Executive is required to report;



  (5)   a material reduction in the level of incentive compensation or benefits
of a Executive from those in effect immediately prior to a Change in Control
except such reductions as are applicable to all employees or key executives
generally and which do not have a disproportionate effect on Executive; or



  (6)   a material breach by Stillwater National under a binding employment
agreement with the Executive.

Termination due to one of the conditions in clauses (1)-(6) shall not constitute
termination for Good Reason unless the Executive provides written notice to the
employer within 90 days of the initial existence of such condition and allows at
least 30 days for the condition to be corrected.

This definition shall be construed and applied in a manner that is consistent
with Treas. Reg. § 1.409A-1(n)(2).



  (k)   “Parent” shall mean any present or future corporation that would be a
“parent corporation” as defined in Subsections 424(e) and (g) of the Code.



  (l)   “Permanent Disability exists for the period during which the Executive
is determined to be totally disabled by the Social Security Administration.



  (m)   “Plan” means this Plan.



  (n)   “Plan Account” means the account described in Section 2 of the Plan.



  (o)   “Plan Year” means the calendar year.



  (p)   “Primary Market Area” means Payne County, Oklahoma, the Tulsa, Oklahoma
MSA, the Oklahoma City Oklahoma MSA, the Wichita Kansas MSA and the Dallas Texas
MSA.



  (q)   “Profit Sharing Plan” means the Stillwater National Bank and Trust
Company Profit Sharing Plan and Trust, as amended, or any successor plan
thereto.



  (r)   “Southwest” shall mean Southwest Bancorp, Inc.



  (s)   “Specified Employee” shall mean those employees designated by the
Committee annually as of December 31 as a Specified Employee. The Committee
shall designate as Specified Employees participants in The Stillwater National
Bank and Trust Company Employees Profit Sharing Plan who are designated as key
employees under section 416 of the Code as of that December 31, plus any other
employees not participating in the Profit Sharing Plan who would be designated
as key employees were they participants in the Profit Sharing Plan. Any
individual so designated who is still employed as of the following April 1 shall
become a Specified Employee from April 1 through the next March 31. If a
corporate transaction occurs, the Committee has authority to determine
alternative methods for designating Specified Employees and satisfying the
six-month delay rule, to the extent permitted by Treas. Reg. § 1.409A-1(i).



  (t)   “Stillwater National” shall mean Stillwater National Bank and Trust
Company.



  (u)   “Subsidiary” shall mean any present or future corporation which would be
a “subsidiary corporation” as defined in Subsections 424(f) and (g) of the Code.



  (v)   “Termination for Just Cause” means termination by Stillwater National or
Southwest of Executive’s employment because of the Executive’s personal
dishonesty, incompetence, willful misconduct, breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties; willful violation
of any law, rule or regulation (other than minor offenses) or any final
cease-and-desist order); or committing any other act that causes significant
damage to the reputation of the Bank or any of its Affiliates.



  (w)   “Transaction” means (i) the liquidation or dissolution of Southwest,
(ii) a merger or consolidation in which Southwest is not the surviving entity;
or (iii) the sale or other disposition of all or substantially all of the voting
securities or assets of Stillwater National.



  (x)   “Trust” means an irrevocable grantor trust established by Stillwater
National, or a successor thereto, in connection with this Plan to provide the
benefits described in the Plan, the assets of which are subject to the claims of
Stillwater National’s creditors in the event of bankruptcy or insolvency, and
the terms of which conform to the terms of the model trust as descried in IRS
Revenue Procedure 92-64 (and any successor thereto) and otherwise meet the
requirements for a “rabbi trust” under ERISA and the Code and of the provisions
of this Plan.



  (y)   “Trustee” means the independent third-party corporation or individual
selected by Stillwater National to serve as Trustee for the Trust.

2. Plan Account. Stillwater National shall establish and maintain the Plan
Account for the benefit of the Executive or for the benefit of his designated
beneficiary upon the death of the Executive, and shall credit the account with
contributions and earnings and debit the account for distributions, as described
in this Plan.

3. Contributions. Stillwater National shall make contributions to the Plan
Account as follows:

(a) Supplemental Profit Sharing Contributions. Stillwater National shall credit
the Plan Account with the amount equal to the difference between the aggregate
amount of contributions which would have been allocated with respect to the
Executive under the Profit Sharing Plan based on the Executive’s Compensation
without regard to the limitations imposed by the Code on the Profit Sharing
Plan, or otherwise contained in the Plan, and the aggregate amount of
contributions actually made with respect to the Executive, without regard to
forfeitures. For purposes of determining the amount which would have been
allocated to the Profit Sharing Plan, such amount shall be deemed to be
proportionate to the ratio of the actual contribution made to such plan over the
compensation taken into account under such plan. Such contributions shall be
credited to the Plan Account at substantially the same time as contributions are
made to the Profit Sharing Plan. Stillwater National is not required to make any
Supplemental Profit Sharing Contribution for any period in which it does not
make a contribution to the Profit Sharing Plan. No Supplemental Profit Sharing
Contributions shall be made following a Termination for Just Cause of the
Executive’s employment or the Executive’s voluntary employment termination
without Good Reason. The Supplemental Profit Sharing Contribution for the
calendar year in which the Executive’s or his Beneficiary’s rights under the
Plan vest shall be prorated based upon the ratio of the number of days in the
calendar year prior to the vesting date to 365.

(b) Discretionary Contributions. Stillwater National may make, but is not
required by this Plan to make, additional, discretionary contributions to the
Plan Account at such times and in such amounts as it may deem appropriate.

(c) Earnings. Until the Plan Account is fully distributed to the Executive or
his Beneficiary, the Plan Account shall be credited as of the last day of each
calendar quarter with earnings as though the balance of the Plan Account at the
beginning of such calendar quarter were invested in an uninsured, nondeposit
fund account having an annual return for each calendar quarter equal to the
annualized average interest rate earned (non-taxable equivalent) by Stillwater
National on average interest-earning assets for such calendar quarter, and
except as provided in Section 6 hereof, as calculated in good faith by
Stillwater National. (For example, the earnings rate for the first calendar
quarter of 2002 would have been 6.65%, if the Plan were then in effect.)

(d) Unfunded Arrangement. The parties intend that this Plan be unfunded for
purposes of ERISA and the Code. The Executive and his Beneficiary are general
unsecured creditors of Stillwater National for the payment of benefits under
this Plan. The benefits represent the mere promise by Stillwater National to pay
such benefits. The rights to benefits are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Executive or his Beneficiary. Any
representation or assertion contrary to this section 3(d) is a material breach
of this Plan by the representing or asserting party, which, if such party is the
Executive or, following his death, a Beneficiary, shall immediately result in
the cessation of any and all payments and the elimination of any liability
hereunder for any payment not made prior to such assertion or representation,
and, if such party is Stillwater National or an Affiliate of Stillwater
National, shall subject Stillwater National to liability for actual damages for
such breach.

4. Distributions.

(a) Vesting. The amounts deferred and any related accumulated income on such
deferrals shall be fully vested upon the date of earliest of following to occur,
provided the Executive has Continuous Service from the date the Executive first
becomes a Participant in this Plan to such earliest date:

(1) The Executive’s retirement on or after Age 62;

(2) The Executive’s 72nd birthday;

(3) The Executive’s Permanent Disability;



  (4)   Termination of Executive’s employment by Stillwater National other than
a Termination for Just Cause;

(5) Termination of Executive’s employment by the Executive with Good Reason;

(6) Termination of the Plan; or

(7) A Change in Control.

(b) When Payments Start. Distribution shall begin during the first 15 days of
January in the calendar year immediately following the year in which the
earliest of the events listed in paragraphs (1) through (6) of subsection
(a) occurs. If a Change in Control as defined in paragraph 1 occurs, then
Section 6 shall apply. With respect to Executives who are Specified Employees
who receive payment due to termination of employment, then no payments shall be
made during the six month period following such termination (unless the
Executive’s death occurs within that period), provided that if an event in
paragraph (4) or (5) of subsection (a) occurs, then the foregoing six month
delay of payment shall apply only to the amount that exceeds two times the
lesser of (i) the Participant’s annualized Compensation for the Participant’s
taxable year preceding the year in which termination occurs (adjusted for any
increase during that year that was expected to continue indefinitely absent
termination of service), and (ii) the maximum amount that may be taken into
account under Code Section 401(a)(17) for the year in which termination occurs.

(c) Form of Distributions. Distributions will occur in the manner selected by
the Executive below, provided that the Executive may change the form of
distribution as to future contributions and earnings thereon only from the
choices offered below, by written notice to Stillwater National, to the extent
such election change is permitted by Treas. Reg. § 1.409A-2(b). Except for the
beneficiary designation made in Section 2 hereof, (which may be revised at any
time and from time to time), the elections made herein may be changed only with
respect to the time and form of payment of the amounts deferred during the term
of the Agreement, and only if each of the following requirements is satisfied:



  (1)   the change does not take effect until at least 12 months after the date
the Participant elects the change;



  (2)   the changed payment date must be at least five years after the date
payment would otherwise have been paid (or, in the case of installment payments
treated as a single payment, five years from the date the first amount was
scheduled to be paid), provided, however, that this requirement does not apply
to payment on account of death, disability or unforeseeable emergency; and



  (3)   with respect to payments under Section 1(e) or 2(a), the change is made
not less than 12 months before the payment is scheduled to be paid (or, in the
case of installment payments treated as a single payment, 12 months before the
date the first amount was scheduled to be paid).

The Executive, pursuant to the Plan, hereby elects to have the amount
contributed and any related accumulated earnings distributed as follows:

          [Choose One]
( )
( )
( )
(x)
  monthly over a five-year period
monthly over a ten-year period
monthly over a fifteen-year period
in a lump sum

(d) Cash Distributions. All distributions made pursuant to the Plan and this
Agreement will be made in cash.

(e) Distributions after Death. If an Executive dies before the entire amount
credited to the Executive under the Plan has been paid to the Executive, the
amount remaining shall be distributed to the Executive’s Beneficiary in
accordance with the method selected by the Executive. If an Executive has not
designated a Beneficiary, or if no designated Beneficiary is living on the date
of distribution, such amount shall be distributed to those persons or such trust
entitled to receive distributions of the Executive’s benefits under the Profit
Sharing Plan.

(f) Emergency Distributions. In the event the Executive incurs an unforeseeable
emergency, the Executive may make a written request to the Stillwater National
for a hardship withdrawal from his or her account. An unforeseeable emergency is
a severe financial hardship to the Executive resulting from an illness or
accident of the Executive or of his spouse, beneficiary or dependent (as defined
in Section 152(a) of the Code without regard to subsections (b)(1), (b)(2), and
(d)(1)(B) thereof), loss of the Executive’s property due to casualty (including
the need to rebuild a home following damage to a home not otherwise covered by
insurance, for example, not as a result of a natural disaster), or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Executive. Whether the Executive is faced with an
unforeseeable emergency permitting a distribution hereunder is to be determined
based on the relevant facts and circumstances of each case, but, in any case, a
distribution on account of unforeseeable emergency may not be made to the extent
that such emergency is or may be relieved through reimbursement or compensation
from insurance or otherwise, by liquidation of the Executive’s assets, to the
extent the liquidation of such assets would not cause severe financial hardship,
or by cessation of deferrals under the Plan. Withdrawals of amounts because of
an unforeseeable emergency must be limited to the amount reasonably necessary to
satisfy the emergency need (which may include amounts necessary to pay any
Federal, state, local, or foreign income taxes or penalties reasonably
anticipated to result from the distribution). This section shall be interpreted
in a manner consistent with Section 1.409A-3(i)(3) of the Treasury Regulations
and guidance thereunder.

5. Plan Administration Authority and Claims Procedures.

(a) Section 409A Compliance. The parties hereto intend that this Plan shall
comply in all respects with Section 409A of the Internal Revenue Code as added
by the American Jobs Creation Act of 2004 and related Internal Revenue Service
regulations and other guidance (collectively, “§ 409A”). The Committee’s and the
Board’s authority under subsection (b) shall be exercised in a manner consistent
with § 409A.

(b) Committee and Board Authority. The Compensation Committee (“Committee”) of
the Board of Directors of Stillwater National (“Board”) shall have authority to
administer the Plan. In the absence at any time of a duly appointed Committee,
the Plan shall be administered by the Board. Except as limited by the express
provisions of the Plan or by resolutions adopted by the Board, the Committee’s
authority includes the following:



  (1)   authority to delegate Plan administration functions to employees of
Stillwater National, Southwest Bancorp, Inc. or Affiliates or other agents;



  (2)   authority to prescribe, amend and rescind rules and regulations relating
to the Plan;



  (3)   authority to determine eligibility for benefits, amount and payment of
benefit claims and resolution of claim disputes as provided in subsection (c).

In administering the Plan, the Committee has full discretionary authority to
make factual determinations, to construe the terms of the Plan, to determine
compliance with § 409A and to otherwise interpret the Plan (including ambiguous
provisions). The Committee’s decisions shall be binding, final and conclusive
upon all parties, except where (i) Plan terms state that a Committee decision is
ministerial, or (ii) where a benefit claimant timely appeals from a Committee
decision under subsection (c), in which case the ultimate decision on appeal
shall be binding, final and conclusive upon all parties, subject only to
judicial review.

(c) Benefit Claims. The Committee shall be responsible for determining all
claims for benefits under this Plan. Within ninety (90) days after receiving a
claim, the Committee shall notify a Participant of its decision. If the decision
is adverse to the Participant, the Committee shall advise him or her of the
reasons for the decision, of the Plan provision involved, of any additional
information the Participant must provide to perfect the claim and of the right
to request a review of the decision. Regardless, an individual member of the
Committee shall not participate in a decision on his or her own benefit claim.

A Participant may request a review of an adverse Committee decision by written
request, made within sixty (60) days after receipt of the decision, submitted to
the Board. The Participant or his attorney may review pertinent documents and
submit written issues and comments. Within sixty (60) days after receiving a
request for review, the Board shall notify the Participant in writing of (a) its
decision, (b) the reasons therefor, and (c) the Plan provisions upon which it is
based.

(d) Indemnification and Limitation of Liability. In addition to such other
rights of indemnification as they may have, the members of the Committee shall
be indemnified by Stillwater National in connection with any claim, action, suit
or proceeding relating to any action taken or failure to act under or in
connection with the Plan to the maximum extent provided for under Stillwater
National’s Certificate of Incorporation or Bylaws with respect to the
indemnification of Directors. Stillwater National nor any of its officers,
directors, Affiliates, or agents shall be liable to the Executive, his
Beneficiary or any other person for any claim, loss, liability or expense
incurred in connection with the Plan, unless attributable to fraud or willful
misconduct on the part of such person.

(e) Costs and Statements. Stillwater National shall pay the expenses of
administration and the costs of employing employment counsel and accountants
with respect to the Plan or its administration, including without limitation,
the administrative and other costs of the Trust. Stillwater National shall
furnish individual annual statements of accrued benefits to the Executive or
current Beneficiary, in such form as determined by Stillwater National or as
required by law.

(f) Facility of Payment. If a benefit is payable to a minor, to a person
declared incompetent, or to a person incapable of handling the disposition of
his or her property, Stillwater National may pay such benefit to the guardian,
legal representative, or person having the care or custody of such minor,
incompetent person, or incapable person. Stillwater National may require proof
of incompetency, minority, or guardianship as it may deem appropriate prior to
the distribution of the benefit. Such distribution shall completely discharge
Stillwater National from all liability with respect to such benefit.

6. Trust. Prior to or simultaneously with any Transaction and within ten
calendar days of any other Change in Control, unless and to the extent the
Executive has previously provided a written release of any claims under this
Plan, Stillwater National shall establish a valid trust under the law of the
State of Oklahoma with an independent trustee that has or may be granted
corporate trust powers under Oklahoma law, deposit in such trust an amount equal
to 200% of the Plan Account balance immediately prior to the establishment of
the Trust, and provide the Trustee of the Trust with a written direction to
invest such amount in securities supported by the full faith and credit of the
United States except for amounts held in one or more deposit accounts as needed
on a short-term basis to pay amounts due to the Executive or his Beneficiary as
provided below, to hold said amount and any investment return thereon in a
segregated account, and to pay such amounts due to the Executive (or upon his
death, his Beneficiary) under this Plan. Upon the final payment of all amounts
due to the Executive or his Beneficiary under this Plan, the Trustee of the
Trust shall pay to Stillwater National the entire balance, if any, remaining in
the Trust. Payments from the Trust to the Executive shall be considered payments
made by Stillwater National for purposes of this Agreement. Payment of such
amounts to the Executive from the Trust, however, shall not relieve Stillwater
National from any obligation to pay amounts in excess of those paid from the
Trust, or from any obligation to take actions or refrain from taking actions
otherwise required by this Plan. In no event may the Trust invest in securities
or obligations issued by Stillwater National or any of its Affiliates or
successors. Stillwater National shall have no right or power to direct the
Trustee to return or divert any of the Trust assets before all payments of
benefits have been made. Stillwater National shall pay all fees and expenses of
the Trust, including, without limitation, Trustee fees, and all income taxes on
earnings of the Trust from its assets outside of the Trust. In the event that
Stillwater National shall not provide the earnings rate referred to under
Section 3(c) hereof, the Trustee shall calculate such rate based upon reports of
condition furnished by Stillwater National to its primary federal banking
regulator or upon other publicly available reports. The Executive’s and his
Beneficiary’s rights under this Plan shall be those of a general, unsecured
creditor, he shall have no claim against the assets of the Trust, and the assets
of the Trust shall be considered general assets of Stillwater National subject
to the claims of creditors of Stillwater National in the event of its bankruptcy
or insolvency.

7. No Effect on Profit Sharing Plan. This Plan has no effect upon benefits under
or the terms of the Profit Sharing Plan.

8. Forfeiture or Suspension of Plan Benefits.

(a) In General. The Executive shall completely forfeit any and all rights to any
and all benefits under this Plan upon his Termination for Just Cause or his
voluntary termination without Good Reason.

(b) Competition. Regardless of anything herein to the contrary, except in the
case of a termination of employment by Stillwater National without Just Cause, a
termination of employment by the Executive with Good Reason, or with the
permission of Stillwater National, if the Executive shall, during the two years
immediately following the Executive’s termination of employment, serve as an
officer or director or employee of any bank holding company, bank, savings
association, savings and loan holding company, or mortgage company (any of
which, a “Financial Institution”) which Financial Institution offers products or
services competing with those offered by the Bank from offices in any county in
the Primary Market Area, or shall interfere with the relationship of Stillwater
National and any of its employees, agents, or representatives, then the
Committee shall direct that any unpaid balance of any payments to the Executive
under this Agreement be suspended, and shall thereupon notify the Executive of
such suspension, in writing. Thereupon, if the Committee shall determine that
such behavior by the executive exists at any time after a period of one month
following notification of such suspension, all rights of the Executive and his
Beneficiary under this Plan, including rights to any and all further payments
hereunder, shall thereupon terminate.

(c) Certain Regulatory Events. If the Executive is removed and/or permanently
prohibited from participating in the conduct of Stillwater National’s affairs by
an order issued under Sections 8(e)(4) or 8(g)(1) of the Federal Deposit
Insurance Act (“FDIA”) (12 U.S.C. §§ 1818(e)(4) and (g)(1)), all obligations of
Stillwater National under this Agreement shall terminate as of the effective
date of the order, but vested rights of the parties shall not be affected. If
Stillwater National is in default (as defined in Section 3(x)(1) of FDIA), all
obligations of Stillwater National under this Agreement shall terminate as of
the date of default, but vested rights of the parties shall not be affected. If
a notice served under Sections 8(e)(3) or (g)(1) of the FDIA (12 U.S.C. §§
1818(e)(3) and (g)(1)) suspends and/or temporarily prohibits the Executive from
participating in the conduct of Stillwater National’s affairs, Stillwater
National’s obligations under this Agreement shall be suspended as of the date of
such service, unless stayed by appropriate proceedings. If the charges in the
notice are dismissed, Stillwater National may, in its discretion, (i) pay the
Executive all or part of the contributions or payments withheld while its
contract obligations were suspended, and (ii) reinstate (in whole or in part)
any of its obligations which were suspended.

9. Termination. Stillwater National may terminate this Plan only upon
termination of the Profit Sharing Plan or with the Agreement of the Executive.
No termination of the Plan shall directly or indirectly reduce the balance of
the Plan Account as of the effective date of such termination. Upon termination
of the Plan, distribution of the Plan Account in accordance with Section amounts
credited to such account shall be made to the Executive or his or her
Beneficiary in accordance with Section 4. No contributions will be credited to
the Plan Account after termination of the Plan, but earnings will continue to be
credited to the Plan Account until all amounts are distributed to the Executive
or his Beneficiary.

10. Governing Law. The Plan shall be governed by and construed in accordance
with the laws of the State of Oklahoma, except to the extent that federal law
shall be deemed to apply.

11. Successors and Assigns. The Plan shall be binding upon Stillwater National’s
successors

12. Amendments. No amendments or additions to this Plan shall be binding unless
made in writing and signed by all of the parties, except as herein otherwise
specifically provided.

13. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

14. Headings. Headings contained herein are for convenience of reference only.

15. .
Entire Agreement. This Agreement, together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof, other than written agreements with respect to specific plans, programs
or arrangements described in Sections 5 and 6.

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands the day and
year first above-written.

     
/s/ Rick Green
  , Executive
 
 

Rick Green
 


President and Chief Executive Officer

Printed name and title

STILLWATER NATIONAL BANK AND TRUST COMPANY

     
By
  /s/ Kerby E. Crowell
 
   
 
  Kerby E. Crowell

Executive Vice President, Chief Financial
Officer, and Secretary

Printed name and title

